Case: 6:17-cr-00036-CHB-HAI Doc #: 167 Filed: 12/02/19 Page: 1 of 1 - Page ID#: 1089



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF KENTUCKY
                                  SOUTHERN DIVISION
                                       (at London)

   UNITED STATES OF AMERICA,                        )
                                                    )
             Plaintiff,                             )     Criminal Action No. 6:17-CR-036-CHB
                                                    )
   v.                                               )
                                                    )     ORDER GRANTING MOTION TO
   RODNEY SCOTT PHELPS,                             )       CONTINUE SENTENCING
                                                    )
             Defendant.                             )
                                       ***    ***       ***   ***
        This matter is before the Court on the Defendant’s Motion to Continue the Sentencing [R.

 165]. The Court having considered the motion, and being otherwise sufficiently advised,

        IT IS HEREBY ORDERED as follows:

        1.        The Defendant’s Motion to Continue the Sentencing [R. 165] is GRANTED.

        2.        The sentencing currently scheduled for December 3, 2019, is RESCHEDULED

 to Tuesday, February 4, 2020, at the hour of 10:00 a.m., before the Honorable Claria Horn

 Boom, United States District Judge, at the U.S. Courthouse in London, Kentucky.

        Absent specific, good cause there shall be no further continuances in this matter.

        This the 2nd day of December, 2019.




                                              -1-
